ORDER
PER CURIAM.
Defendant appeals the judgment and sentence entered upon his conviction by a jury of murder in the first degree, three counts of first degree assault, and four counts of armed criminal action. We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would have no prece-dential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 30.25(b).